  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 1 of 14 PageID #:2683



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

T.K., THROUGH HER MOTHER
SHERRI LESHORE, and A.S.,
THROUGH HER MOTHER, LAURA
LOPEZ, individually and on behalf
of all others similarly situated,

             Plaintiffs,                       Case No. 19 CV 7915

             v.

BYTEDANCE TECHNOLOGY CO.,
LTD., MUSICAL.LY INC. MUSICAL.LY
THE CAYMAN ISLANDS
CORPORATION,
                                               Judge John Robert Blakey

             Defendants.

                    MEMORANDUM OPINION AND ORDER

      Plaintiffs T.K., through her mother Sherri Leshore, and A.S., through her

mother Laura Lopez, move for final approval of a proposed class action settlement,

[28], and class counsel moves for attorneys’ fees, costs, and service awards.

Separately, Mark S., a member of the proposed settlement class, objects to the

settlement proposal and moves to intervene as of right, or alternatively, intervene

permissively. [23]; [24]. In connection with his motion to intervene, Objector Mark

S. requests that this Court appoint his counsel as lead class counsel. [24] at 54–56.

For the reasons explained below, this Court denies Plaintiffs’ motion for final

approval, [28], without prejudice, and denies class counsel’s motion for attorneys’

fees, costs, and service awards, [29], subject to a revised filing in conjunction with a



                                           1
     Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 2 of 14 PageID #:2684



later motion for final approval. This Court also denies Objector Mark S.’ motion to

intervene, [23], and declines his request concerning counsel.

I.      Background

        This class action arises from Defendants’ operation of TikTok, a video social

networking platform. [1] ¶¶ 1, 18–37. Plaintiffs allege that Defendants tracked,

collected, and disclosed personally identifiable information and viewing data

belonging to TikTok users under the age of thirteen without parental consent in

violation of state and federal privacy laws. Id. ¶ 1. In June 2019, Plaintiffs sent a

demand letter and draft complaint to Defendants detailing these allegations. [5] at

7–8. Several months of informal discovery and negotiation followed, culminating in

a proposed class-wide settlement (the “Proposed Settlement”). Id. at 8, 10.

        Plaintiffs subsequently filed a complaint in this Court in December 2019. [13]

at 1. Shortly thereafter, Plaintiffs moved for preliminary approval of the Proposed

Settlement. Under the Proposed Settlement, Defendants agreed to pay $1.1 million

to the proposed class (the “Proposed Settlement Class”), consisting of “all persons

residing in the United States who registered for or used the Musical.ly and/or TikTok

software application prior to” the date upon which final approval of the Settlement is

no longer appealable “when under the age of 13” and “their parents and/or legal

guardians.” [5-1] at 22, 25. This sum would cover distributions to the Proposed

Settlement Class, incentive awards of $2,500 to the each of the named Plaintiffs,

settlement administration and notice costs, and attorneys’ fees. Id. at 7, 24. This

Court granted Plaintiff’s unopposed motion for preliminary approval in December

2019. [13].

                                           2
  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 3 of 14 PageID #:2685



      As part of its preliminary approval of the Proposed Settlement, this Court

evaluated the proposed method of providing notice to the Proposed Settlement Class

(the “Notice Program”). This Court found that the Notice Program, consisting chiefly

of internet advertisements linked to a website providing key information about the

Proposed Settlement, was “appropriate notice,” that it satisfied “all requirements

provided in Rule 23(c)(2)(A) and due process,” and that it was “reasonable within the

meaning of Rule 23(e)(1)(B).” Id. at 4; [5-1] at 186–89.

      In accordance with the schedule set out in this Court’s order, Plaintiffs

launched the Notice Program in January 2020. [28] at 11. In March 2020, the Chief

Judge of this Court issued the first in a series of general orders that, among other

things, moved all civil cases deadlines in response to the COVID-19 pandemic. [16].

In effect, these general orders moved the deadlines for members of the Proposed

Settlement Class to submit claim forms, exclude themselves from the class, and object

to the Proposed Settlement. Plaintiffs did not update the settlement website to

include these new deadlines and the settlement administrator does not appear to

have accepted claim forms through the new deadlines. [28-2] at 4–5.

      Roughly one month prior to the deadline to opt out of or object to the Proposed

Settlement, Objector Mark S. filed objections and moved to intervene. [23]; [24].

Once the pre-COVID-19 deadline passed, Plaintiffs moved for final approval of the

Proposed Settlement and filed a petition seeking an award of attorney’s fees, costs,

and incentive payments to the named Plaintiffs. [28]; [29].

      This Court held a fairness hearing in this matter in August 2020, at which

Objector Mark. S. appeared and argued both his objections to the Proposed

                                          3
      Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 4 of 14 PageID #:2686



Settlement and his Motion to Intervene. [47]; [48]. Several weeks after the fairness

hearing, Objector Mark S. also moved for this Court to enforce its preliminary

injunction enjoining members of the Proposed Settlement Class from bringing claims

that fall within the scope of the settlement release. [51].

II.      Plaintiffs’ Motion for Final Approval

         A.    Legal Standard

         Under Federal Rule of Civil Procedure 23, the “claims, issues, or defenses of a

certified class may be settled . . . only with the court’s approval.” Fed. R. Civ. P. 23(e).

As part of its preliminary approval of a settlement, this Court “direct[s] notice . . . to

all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1)(B).

Upon a motion for final approval of the settlement, this Court asks whether the

planned notice “achieved what it promised.” Fed. Judicial Ctr., Judges’ Class Action

Notice and Claims Process Checklist and Plain Language Guide 7 (2010); see also,

e.g., Yates v. Checkers Drive-In Rests., Inc., No. 17 C 09219, 2020 WL 6447196, at *2

(N.D. Ill. Nov. 3, 2020).

         While Rule 23 does not specify the contents of a settlement notice, the notice

should, among other things, “describe clearly . . . the deadlines for taking action.”

3 William Rubenstein et al., Newberg on Class Actions § 8:17 (5th ed. 2020). And

where Plaintiffs simultaneously move for certification of a class and approval of a

settlement proposal, notice to the class must properly state “the time and manner for

requesting exclusion” from the class. Fed. R. Civ. P. 23(c)(2)(B).




                                             4
  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 5 of 14 PageID #:2687



      B.     Analysis

      Here, this Court begins its analysis by evaluating notice of the Proposed

Settlement to the class. This Court’s preliminary approval order set March 17, 2020

as the original deadline for members of the Proposed Settlement Class to opt out of

or object to the settlement, and April 16, 2020 as the deadline for class members to

submit a claim form. See [13] at 5; [28] at 11. In the same order, this Court set the

fairness hearing in this case for May 6, 2020. [13] at 6. Upon the launch of the Notice

Program in January 2020, [28] at 11, the settlement administrator provided this

information to members of the Proposed Settlement Class via the settlement website.

[28-2] at 18–26.

      But, as noted above, these dates changed. The COVID-related general orders

delayed “all deadlines” in “all civil cases,” e.g., [16] at 1 (emphasis added), and thus

extended the deadlines, at the very least, to June 2, 2020. See [16]; [17]; [21].

Relatedly, this Court also rescheduled the fairness hearing in the matter from May

6, 2020, to August 4, 2020. [20]; [35].

      Objector Mark S. argues that notice was inadequate, in part, because the

settlement administrator failed to update the settlement website with the new dates.

[24] at 41–42. The parties do not dispute this failure to update the website. Indeed,

the evidence indicates that the settlement administrator ignored the new deadlines

entirely. In its affidavit, dated May 11, 2020, the settlement administrator refers

only to the old deadlines when discussing claim forms and requests for exclusion

received from the Class. [28-2] at 4–5. The claim form posted to the settlement

website also contained incorrect dates. Id. at 28.

                                           5
  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 6 of 14 PageID #:2688



      This failure to update the settlement website rendered notice inadequate

under Rule 23 and violated the prior instruction to the parties. See [13] at 7 (“The

deadlines set forth in this Preliminary Approval Order . . . may be extended by Order

of the Court . . . without further notice to the Class Members, except that notice of

any such extensions shall be included on the Settlement Website.” (emphasis added)).

      Plaintiffs argue that Objector Mark S. “cannot claim to be prejudiced” by

deadline-related issues. See [33] at 19. Given Objector Mark S.’ timely objections to

the settlement and appearance at the fairness hearing, this is likely true. But

Objector Mark S. is just one member of the Proposed Settlement Class. The fact that

one class member was not prejudiced does not absolve the parties of their obligations

to the millions of others in the class. Clearly, other members of the class, upon seeing

the incorrect deadlines featured on the settlement website, may have mistakenly

believed that they had missed the opportunity to exercise their legal rights with

respect to the Proposed Settlement. And the settlement administrator, operating

under the wrong deadlines, may have also ignored class members who did attempt to

exercise their rights in a timely fashion.

      Accordingly, this Court cannot conduct a final review or approve the Proposed

Settlement without supplemental notice to the Proposed Settlement Class and a

subsequent fairness hearing. Given the gap between the incorrect deadlines provided

to the class and the correct deadlines, any supplemental notice program should run

for a minimum of seventy-seven days. During this period, the parties must of course

accept new claim forms.      This Court will also provide class members with an



                                             6
    Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 7 of 14 PageID #:2689



additional opportunity to object to the Proposed Settlement or request exclusion from

the Proposed Settlement Class.

III.    Objector’s Motion to Intervene

        This Court now considers Objector Mark S.’ motion to intervene as of right, or

in the alternative, to intervene permissively. In connection with this motion, Objector

Mark S. asks that this Court appoint his counsel as lead class counsel. For the

reasons stated below, this Court denies Objector Mark S.’ motion to intervene. 1

        A.      Intervention as of Right

                1.      Legal Standard

        Federal Rule of Civil Procedure 24(a) affords members of a class the “right to

intervene if their interests are not adequately represented by existing parties.”

Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 594 (2013) (quoting 5A Alba Conte

& Herbert B. Newberg, Newberg on Class Actions § 16:7, p. 154 (4th ed. 2002)). Under

this rule, a party “may intervene as of right when ‘(1) the motion to intervene is timely

filed; (2) the proposed intervenors possess an interest related to the subject matter of

the action; (3) disposition of the action threatens to impair that interest; and (4) the

named parties inadequately represent that interest.’” United States v. Segal, 938




1 Objector Mark S.’ failure to provide a “pleading that sets out the claim or defense for which
intervention is sought,” as required by Federal Rule of Civil Procedure 24(c), is an error that “may be
considered fatal to a motion to intervene.” Deutsche Bank Nat’l Tr. Co. v. Cannon, No. 12-C-5225,
2014 WL 4724442, at *4 (N.D. Ill. Sept. 22, 2014). But this Court has “the discretion to accept a
procedurally defective motion” as long as “no prejudice would result.” Retired Chi. Police Ass’n v. City
of Chicago, 7 F.3d 584, 595 (7th Cir. 1993). Here, Objector Mark S.’ motion papers, argument on the
motion to intervene at the fairness hearing, and supplemental filings in support of the motion suffice
to apprise the parties of Objector Mark S.’ proposed claims or defenses. For that reason, this Court
reviews and denies the motion to intervene upon the merits.
                                                   7
    Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 8 of 14 PageID #:2690



F.3d 898, 908 (7th Cir. 2019) (quoting Wis. Educ. Ass’n Council v. Walker, 705 F.3d

640, 657–58 (7th Cir. 2013)).

                2.      Analysis

        As discussed below, this Court denies intervention as of right under the third

and fourth factors.

                        a.      Timeliness

        When evaluating the timeliness of a motion to intervene, courts consider four

factors: “(1) the length of time the intervenor knew or should have known of his

interest in the case; (2) the prejudice caused to the original parties by the delay;

(3) the prejudice to the intervenor if the motion is denied; [and] (4) any other unusual

circumstances.” Lopez-Aguilar v. Marion Cty. Sheriff’s Dep’t, 924 F.3d 375, 388 (7th

Cir. 2019) (alteration in original) (quoting Sokaogon Chippewa Cmty. v. Babbitt, 214

F.3d 941, 949 (7th Cir. 2000)).

        Considering these four factors, Objector Mark S.’s motion to intervene is

timely. The earliest he could have learned of his interest in the case is December 5,

2019, the date upon which Plaintiffs moved for preliminary approval of the Proposed

Settlement. [5]; [24] at 43. Objector Mark S. filed his motion to intervene on May 11,

2020, [23], nearly a month after the original opt-out deadline, but before the new

deadline, 2 as extended both by the Chief Judge’s pandemic orders and the need for


2
  In the class action context, courts in at least two circuits employ a rebuttable presumption that a
motion to intervene is timely if it is filed before the end of the opt-out period. See, e.g., In re Cmty.
Bank of N. Va., 418 F.3d 277, 314 (3d Cir. 2005); Glass v. UBS Fin. Servs., Inc., No. C-06-4068, 2007
WL 474936, at *3 (N.D. Cal. Jan. 17, 2007) (citing Cmty. Bank of N. Va., 418 F.3d at 314), aff’d, 331
F. App’x 452 (9th Cir. 2009); Brennan v. Cmty. Bank, N.A., 314 F.R.D. 541, 543–44 (M.D. Pa. 2016)
(noting that the four factors listed above can rebut this presumption); see also 3 William Rubenstein,
Newberg on Class Actions § 9:31 (5th ed. 2020).

                                                   8
    Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 9 of 14 PageID #:2691



supplemental notice (and the resulting denial without prejudice of final approval).

See [13] ¶ 11; [16] ¶ 1 (extending all civil deadlines by twenty-one days); [17] ¶ 2

(additional extension of twenty-eight days); [21] ¶ 2 (additional extension of twenty-

eight days). Despite Objector Mark S.’ delay in moving to intervene, neither he nor

the original parties will suffer undue prejudice from it. Here, as a member of the

Proposed Settlement Class who has not opted out, Objector Mark S.’ objections to the

Proposed Settlement will still be heard in due course without intervention, 3 and his

motion to intervene otherwise failed to delay final review of the settlement itself,

which has been postponed for other reasons. Given the record in this case (including

the unusual circumstances of the pandemic), Objector Mark S.’ five-month delay

remains insufficient to render his motion untimely.

                        b.      Interest in the Action

        Intervention as of right requires a “direct, significant and legally protectable

interest” in the question at issue in the lawsuit. Keith v. Daley, 764 F.2d 1265, 1268

(7th Cir. 1985). That interest must be unique to the proposed intervenor. Id.; City of

Chicago v. Fed. Emergency Mgmt. Agency, 660 F.3d 980, 984-85 (7th Cir. 2011)

(noting that a putative intervenor must have Article III standing in order to have an

“interest” in the action, with limiting principles such as “remoteness” serving to

“place essential limits on the scope of intervention”). Moreover, the question of

whether “an applicant has an interest sufficient to warrant intervention as a matter


3 Objector Mark S. moves for this Court to replace lead class counsel with Objector Mark S.’ counsel,
[24] at 44–46, and intervention is likely a prerequisite for such relief, see 3 Rubenstein, supra, § 9:30
(noting that “intervention may enable the intervening class member to take over a case from an
inadequate class representative”); see also Standard Fire Ins. Co., 568 U.S. at 594. But, as discussed
in greater detail below, replacement of class counsel is not warranted here, and thus, such relief does
not weigh heavily into an analysis of prejudice.
                                                   9
  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 10 of 14 PageID #:2692



of right is a highly fact-specific determination, making comparison to other cases of

limited value.” Wis. Educ. Ass’n Council, 705 F.3d at 658 (quoting Sec. Ins. Co. of

Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1381 (7th Cir. 1995)).

      Here, the Proposed Settlement Class covers “all persons residing in the United

States who registered for or used the Musical.ly and/or TikTok software application

prior to the Effective Date” of the settlement “when under the age of 13” and “their

parents and/or legal guardians.” [5-1] at 22. Objector Mark S. alleges, and neither

of the parties contests, that his minor son “was under the age of 13 while using

Defendants’ video social networking application (‘TikTok’).” [24] at 3. Accordingly,

Objector Mark S. falls within the Proposed Settlement Class and this Court finds he

possesses an interest for the purpose of Rule 24(a). In re Discovery Zone Sec. Litig.,

181 F.R.D. 582, 589 (N.D. Ill. 1998) (stating that “an absent class member” seeking

to intervene as of right will have “little difficulty” meeting Rule 24(a)’s requirement

that he have “an interest in the action”).

                    c.     Impairment of Interest

      To determine whether the disposition of an action threatens to impair an

intervenor’s interest, courts ask “whether a ruling on a legal question would as a

practical matter foreclose the intervenor’s rights in a subsequent proceeding.”

Revelis v. Napolitano, 844 F. Supp. 2d 915, 925 (N.D. Ill. 2012). When a court denies

a motion to intervene by an absent class member opposing settlement, that class

member’s “‘ability to protect [her] interest’ in opposing the Settlement is not

‘impair[ed] or impede[d].’” Calibuso v. Bank of Am. Corp., No. 10-cv-1413, 2013 WL

5532631, at *2 (E.D.N.Y. Oct. 4, 2013) (alterations in original) (quoting Fed. R. Civ.

                                             10
    Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 11 of 14 PageID #:2693



P. 24(a)). That is because the putative intervenor, as an absent class member who

“stays in [the] action,” has the “opportunity, vis-à-vis the settlement process, to object

to” the Proposed Settlement. Id.

        As a member of the Proposed Settlement Class, Objector Mark S. could, and

did, object to the Proposed Settlement, [24], and he argued those objections at the

prior fairness hearing held in this matter. [47]; [48]. Indeed, this Court’s order today

further extends the objection deadline, and all of Objector Mark S.’s concerns can be

addressed later in the final fairness hearing under Rule 23. His intervention has no

bearing upon this Court’s obligation to consider his objections to the settlement. And

by objecting to the Proposed Settlement, Objector Mark S. has preserved his right to

appeal. Devlin v. Scardelletti, 536 U.S. 1, 13 (2002). In short, Objector Mark S.’

interest is not impaired within the meaning of Rule 24(a). 4

                       d.      Adequacy of Representation

        Despite Objector Mark S.’ assertions, lead class counsel’s representation in this

matter has not been inadequate. While a putative intervenor need only make a

minimal showing of inadequate representation, a “‘presumption [exists] that the

representation in the suit is adequate’” when the “intervenor and the named party

have the same goal.” Wis. Educ. Ass’n Council, 705 F.3d at 659 (alteration in original)

(quoting Shea v. Angulo, 19 F.3d 343, 347 (7th Cir. 1994)). 5


4 As discussed below, Objector Mark S. is not entitled to the other relief he seeks in connection with
his motion to intervene (namely replacement of class counsel), and thus, the impairment of interest
analysis turns solely upon his ability to object to the Proposed Settlement.
5 In the class-action context, many courts also recognize a presumption of adequate representation

when a class member seeks to intervene. See, e.g., Swinton v. SquareTrade, Inc., 960 F.3d 1001, 1005
(8th Cir. 2020) (“There is a presumption of adequate representation when the persons attempting to
intervene are members of a class already involved in the litigation or are intervening only to protect
the interests of class members.” (quoting Jenkins ex rel. Jenkins v. Missouri, 78 F.3d 1270, 1275 (8th
                                                 11
  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 12 of 14 PageID #:2694



        It then falls upon the intervenor to “rebut that presumption” by showing that

some conflict exists. Id. A conflict, however, that boils down to a mere difference in

preferred litigation tactics or strategy will not suffice. Planned Parenthood of Wis.,

Inc. v. Kaul, 942 F.3d 793, 801 (7th Cir. 2019) (noting that the proposed intervenor

“offered only ‘quibbles with . . . litigation strategy,’” and that this did not suffice to

“show even ‘some conflict’” (alteration in original) (quoting Wis. Educ. Ass’n Council,

705 F.3d at 659)); 3 Rubenstein, supra, § 9:35. Likewise, conflict cannot arise from a

“difference of opinion” concerning the benefits provided by a settlement agreement.

Ashgari v. Volkswagen Grp. of Am., Inc., No. CV-13-02529, 2015 WL 12732462, at *40

(C.D. Cal. May 29, 2015); see also In re Cmty. Bank of N. Va., 418 F.3d 277, 315 (3d

Cir. 2005) (cautioning that the “goals of Rule 23 would be seriously hampered” if

“absent class members who merely express dissatisfaction with specific aspects” of a

settlement agreement had “the right to intervene”).

        Based on the record, Objector Mark S. fails to overcome the presumption of

adequate representation. See Wis. Educ. Ass’n Council, 705 F.3d at 659. First, he

cannot demonstrate any adversity of interest where he and the class representatives

share the same goal: they both seek to make whole young TikTok users harmed by

the Defendants’ unlawful collection of personally identifiable information and by

their potential exposure to online predators. See [1] ¶¶ 35, 51, 57; [24] at 2–3.



Cir. 1996))); In re Nat’l Football League Players Concussion Injury Litig., 821 F.3d 410, 434 n.10 (3d
Cir. 2016) (“In the class-action context, potential interveners must overcome a presumption of
adequate representation and ‘must ordinarily demonstrate adversity of interest, collusion, or
nonfeasance on the part of a party to the suit.’” (quoting In re Cmty. Bank of N. Va., 418 F.3d at 315)),
as amended (May 2, 2016); Davis v. J.P. Morgan Chase & Co., 775 F. Supp. 2d 601, 606 (W.D.N.Y.
2011) (discussing “presumption that class members’ interests are adequately represented by the
settling plaintiffs and their counsel”).
                                                  12
    Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 13 of 14 PageID #:2695



Likewise, he makes no showing of collusion or nonfeasance on the part of any party

to the suit, nor does he otherwise articulate exactly how lead class counsel’s

representation has fallen short. Instead, asserting that class counsel have “failed to

adequately represent Objector in numerous ways” [24] at 44, he merely points to his

objections to the Proposed Settlement. 6 This is not enough for a finding of inadequate

representation. 7

        B.     Permissive Intervention

        Under Federal Rule of Civil Procedure 24(b), a court may permit intervention

by anyone who timely moves for intervention and “has a claim or defense that shares

with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1).

Before granting the motion, the court must also “consider whether the intervention

will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed.

R. Civ. P. 24(b)(3). A court’s “decision to permit intervention is ‘wholly discretionary.’”

Planned Parenthood of Wis., Inc., 942 F.3d at 803 (quoting Sokaogon Chippewa

Cmty., 214 F.3d at 949)).

        Although the motion is timely and Objector Mark S.’s claim shares common

questions of law and fact with those asserted in this action, permissive intervention

would not serve the interests of justice because, among other factors, Objector Mark

S. can pursue fully his objections to the Proposed Settlement to this Court. See In re

Holocaust Victim Assets Litig., 225 F.3d 191, 202 (2d Cir. 2000) (denying motion for


6
  Essentially, Objector Mark S. believes that: (1) lead class counsel’s notice program was deficient (a
complaint rendered moot by today’s order); and (2) the value of the settlement is purportedly too low
(a complaint over litigation tactics and settlement benefits that can be addressed by a later fairness
hearing).
7 Because lead class counsel has rendered adequate representation for the purposed of Rule 24(a), this

Court declines Objector Mark S.’ request to appoint his counsel as lead class counsel. [24] at 44–46.
                                                  13
  Case: 1:19-cv-07915 Document #: 62 Filed: 03/29/21 Page 14 of 14 PageID #:2696



permissive intervention where proposed intervenors “already had an opportunity to

state their objections” to the settlement at issue). In the exercise of discretion, this

Court denies the motion for permissive intervention.

IV.   Conclusion

      For the reasons explained above, this Court denies Plaintiffs’ motion for final

approval [28] without prejudice, and denies class counsel’s motion for attorneys’ fees,

costs, and service awards [29] subject to a revised filing in conjunction with a later

motion for final approval.    This Court also denies Objector Mark S.’ motion to

intervene [23]. Within fourteen days of entry of this order, the parties must submit

a status report regarding their plans for the provision of supplemental notice and a

final fairness hearing.

Dated: March 29, 2021
                                               Entered:


                                               _________________________________
                                               John Robert Blakey
                                               United States District Judge




                                          14
